UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Elisabeth A. Shumaker                                                       Douglas E. Cressler
Clerk of Court                         June 27, 2013                        Chief Deputy Clerk




Mr. Eric Baxter
Mr. Stuart Kyle Duncan
Mr. Luke William Goodrich
Ms. Adele Auxier Keim
Mr. Mark Rienzi
Ms. Lori Halstead Windham
The Becket Fund for Religious Liberty
3000 K Street, NW
Suite 220
Washington, DC 20007

Mr. Derek Brandon Ensminger
Mr. Charles E. Geister III
Hartzog Conger Cason & Neville
201 Robert S. Kerr Avenue
Suite 1600
Oklahoma City, OK 73102


RE:       12-6294, Hobby Lobby Stores, et al v. Sebelius, et al
          Dist/Ag docket: 5:12-CV-01000-HE

Dear Counsel:

Enclosed is a copy of the opinion of the court issued today in this matter. The court has
entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

Please contact this office if you have questions.
                               Sincerely,



                               Elisabeth A. Shumaker
                               Clerk of the Court



cc:   Brigitte Amiri
      Michelle Renee Bennett
      Lisa Schiavo Blatt
      Dorinda Bordlee
      Stephen Robert Clark
      Kimberlee Wood Colby
      Michael R. Connelly
      Charles E. Davidow
      Deborah Jane Dewart
      Steven W. Fitschen
      Noel Francisco
      Scott W. Gaylord
      Cece Heil
      Brady Ross Henderson
      Ayesha N. Khan
      Ryan Kiesel
      Alisa Beth Klein
      Andrew W. Lester
      Gregory M Lipper
      Daniel Mach
      Francis J. Manion
      Frank D. Mylar Jr.
      Nikolas T. Nikas
      Michele L. Pahmer
      Martha Jane Perkins
      B. Robert Piller
      E. Scott Pruitt
      Charles Stephen Rogers
      Stuart J. Roth
      D. John Sauer
      Bruce Harvey Schneider
      Jay Sekulow
      Jordan Sekulow
      Catherine W. Short
      Mailee R. Smith
      Mark B. Stern
      Geoffrey R. Surtees
         Angela C. Thompson
         Carrie Lynn Vaughn
         Edward Lawrence White
         Mitchell Williams
         Patrick Wyrick
         Erik Zimmerman



EAS/bv